Opinion by
Trexler, J.,
We all think the learned court was in error when he sustained the demurrer to the plaintiff’s bilk Briefly stated the bill alleges that the title to the land and the possession thereof is in the plaintiffs; that upon the land the defendant and another had drilled and operated a gas well and had abandoned it about June, 1904, at which time they had removed the pumping machinery; that plaintiffs attempted to put the well in shape to produce oil and have been interfered with and prevented by de*346fendant and that defendant threatens to enter the premises and remove the casing and derrick from the well and that said acts of defendant if performed would cause plaintiffs irreparable damages.
The lower court held that plaintiff’s remedy was in a court of law. For the present determination of the case we must consider the allegations of the bill as admitted. There is therefore no question of title involved. Plaintiff’s right of possession is conceded. For an interference with this right, or a threatened invasion of it as laid in the bill, equity will apply. The general rule is that where rights that are legal are asserted on one side and denied on the other, the remedies are at law. They cannot be settled under equity forms. In actions respecting real property, therefore, if there are no equitable grounds of relief involved, the rights of the parties must be determined at law. When they are determined, or where they are admitted in the pleadings, or otherwise clearly appear, an equity based upon that right superinduced by the acts of the parties may be asserted and a decree of equitable relief made. Thus equity is made the means, not of establishing the legal right, but of giving adequate protection in the enjoyment of it when thus established: Washburn’s App., 105 Pa. 480; Ferguson’s App., 117 Pa. 426. The test as stated in Washburn’s Appeal is whether there is a clear and certain right to the enjoyment of the subject in question and an injurious interruption of that right which upon just and equitable grounds ought to be prevented.
We think such a state of facts is presented as brings the case within the lines of the above principle. As in Greensboro Natural Gas Co. v. Gas Co., 200 Pa. 388, upon the face of matters as now presented there are no rights which must first be determined by law. The issue as raised by the demurrer in this case is one simply of trespass upon rights inherent to ownership. If the case proceeds further it may present an entirely different *347phase, but in its present aspect the dismissal of the bill was error.
The specifications of error are sustained and the decree of the lower court is reversed and the bill is reinstated. It is ordered that the record be remitted to the court below for further proceedings.